 

Fill in this information to identify your case:

United States Bankruptcy Court for the:

f

District of

Case number (if known): Chapter you are filing under: |

sd Chapter 7 :

CI Chapter 11 i

LJ Chapter 12 / oo

O) Chapter 13 / CJ Check if this is an
amended filing

 

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 12/17

The bankruptcy forms use you and Debtor 7 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a Car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 7 in all of the forms.

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

a Identify Yourself

1. Your full name

Write the name that is on your hy /

government-issued picture f { Ly} Co/ id .
identification (for example, sf nan First name
your driver's license or —

passport). Midgle name Middle name
Bring your picture
identification to your meeting = + Last name

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

 

 

 

 

 

 

 

 

 

with the trustee. —_—
Suffix (Sr., dr., Hl, Hi) —_ Suffix (Sr, Jr, If, ID)
2. All other names you rl
have used in the last 8 Fi , First name
years .
wa
Include your married or le name Middle name
maiden names. \VSOA }
tl OE Last name
First name First name
Middle name Middle name
Last name Last name

 

—
3. Only the last 4 digits of 5 O
your Social Security XXX = XX — o 9 XXX = XX —

 

 

 

number or federal OR OR
Individual Taxpayer
Identification number 9x - xX - 9xx - x
(ITIN)
Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1

Case 19-31367-bhI Doc1 Filed 12/05/19 Page 1 of 52
    

   

Debtor 1
Middle Name

Case number (if known)

 

About Debtor 1:

 

4. Any business names
and Employer
Identification Numbers
(EIN) you have used in

LJ | have not used any business names or EINs.

About Debtor 2 (Spouse Only in a Joint Case):

LJ | have not used any business names or EINs.

 

the last 8 years Business name

Include trade names and
doing business as names

 

Business name

 

Business name

EIN

EIN

 

Business name

EIN

EN

 

 

5. Where you live

Number Street t :

if Debtor 2 lives at a different address:

 

 

 

 

 

Number Street
\
LGIG
City Neb "ZIP Codi” City State ZIP Code
County County

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

If Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

 

—
Number Street Number Street
P.O. Box P.O. Box
City State ZIP Code City State ZIP Code
6. Why you are choosing Check one: Check one:

this district to file for .. . a
bankruptcy Over the last 180 days before filing this petition,

| have lived in this district longer than in any
other district.

(J | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

CJ Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

(J | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

 

Official Form 101
Case 19-31367-bhl

Voluntary Petition for Individuals Filing for Bankruptcy page 2
Doc1_ Filed 12/05/19

Page 2 of 52
 

7.

Debtor 1

| Part 2: | Tell the Court About Your Bankruptcy Case

The chapter of the
Bankruptcy Code you
are choosing to file
under

    
 

Case number (if known)

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing

for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

Q
QO

QO

 

How you will pay the fee

Chapter 13

Chapter 7
Chapter 11
Chapter 12

CI I will pay the entire fee when | file my petition. Please check with the clerk’s office in your
local court for more details about how you may pay. Typically, if you are paying the fee

C) I need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in installments (Official Form 103A).

x

yourself, you may pay with cash, cashier's check, or money order. If your attorney is

submitting your payment on your behalf, your attorney may pay with a credit card or check

with a pre-printed address.

| request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

Have you filed for
bankruptcy within the
last 8 years?

QO

x Yes

 

 

No “
. District ( | | Zo le he When LO {9 ofp rumve/, 7 Eby
| DDTYYYY

 

 

 

 

 

 

District When Case number
MM / DD/ YYYY
District When Case number
MM/ DD/YYYY
10. Are any bankruptcy Xi No
cases pending or being
filed by a spouse who is C] Yes. Debtor Relationship to you
not filing this case with District When Case number, if known
you, or by a business MM/DD /YYYY
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known
MM /DD/YYYY
11. Do you rent your ino Go to line 12.

residence?

Official Form 101

Case 19-31367-bhl

C) Yes.

LI No. Go to line 12.

CJ Yes. Fill out /nitial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Has your landlord obtained an eviction judgment against you?

Voluntary Petition for Individuals Filing for Bankruptcy

Doc1 Filed 12/05/19

Page 3 of 52

page 3
Debtor 4 L / } 7 Case number (if known)

EE Report About Any Businesses You Own as a Sole Proprietor

 

of any full- or part-time
business?

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as

a corporation, partnership, or
LLC. Number Street

12. Are you a sole proprietor Mino. Go to Part 4.
Q)

Yes. Name and location of business

 

Name of business, if any

 

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

 

 

City State ZIP Code

Check the appropriate box to describe your business:

CJ Health Care Business (as defined in 11 U.S.C. § 101(27A))
Q Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
Q) Stockbroker (as defined in 11 U.S.C. § 101(53A))

L) Commodity Broker (as defined in 11 U.S.C. § 101(6))

CI None of the above

 

13. Are you filing under if you are filing under Chapter 11, the court must know whether you are a smail business debtor so that it
Chapter 11 of the can set appropriate deadlines. \f you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if

are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

debtor? _
a No. | am not filing under Chapter 11.
For a definition of smaif

business debtor, see LI No. lam filing under Chapter 11, but |! am NOT a small business debtor according to the definition in
11 U.S.C. § 101(51D). the Bankruptcy Code.

QO) Yes. lam filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

a Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14. Do you own or have any oO
property that poses or is /
alleged to pose a threat Yes. What is the hazard?

 

of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

property that needs if immediate attention is needed, why is it needed?

 

immediate attention?
For example, do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Where is the property?

 

 

 

Number Street
City State ZIP Code
Official Form 101 Voiuntary Petition for Individuals Filing for Bankruptcy page 4

Case 19-31367-bhI| Doc1 Filed 12/05/19 Page 4 of 52

 
Debtor 4

  

Middie Name

Case number (if known)

   

| Part 6: | Answer These Questions for Reporting Purposes

 

16. What kind of debts do
you have?

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

LJ No. Go to line 16b.
Yes. Go to line 17.
16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

D> No. Go to line 16c.
J)

Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.
“_—

 

 

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is
excluded and

CJ No. lam not filing under Chapter 7. Go to line 18.

Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

 

administrative expenses Ne
are paid that funds will be CQ) Yes
available for distribution

to unsecured creditors?

18. How many creditors do A 1-49 CL} 1,000-5,000 L) 25,001-50,000
you estimate that you LJ 50-99 C) 5,001-10,000 CL) 50,001-100,000
owe? Q) 100-199 C) 10,001-25,000 PA More than 100,000

C) 200-999

 

19. How much do you
estimate your assets to
be worth?

FX 30-850,000

C) $50,001-$100,000
C} $100,001-$500,000
CJ $500,001-$1 million

LJ $1,000,001-$10 million

CJ $10,000,001-$50 million
CJ $50,000,001-$100 mitlion
LY $100,000,001-$500 million

CJ $500,000,001-$1 billion

CL) $1,000,000,001-$10 billion
LJ $10,000,000,001-$50 billion
C] More than $50 billion

 

20. How much do you
estimate your liabilities
to be?

Sign Below

For you

Official Form 101

$0-$50,000
C} $50,001-$100,c00
C) $100,001-$500,000
C) $500,001-$1 million

CJ $1,000,001-$10 million

C) $10,000,001-$50 million
CJ $50,000,001-$100 million
QI $100,000,001-$500 million

{J $500,000,001-$1 biltion

LJ $1,000,000,001-$10 billion
L} $10,000,000,001-$50 billion
CJ More than $50 billion

i have examined this petition, and | declare under penalty of perjury that the information provided is true and

correct.

if | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
Of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed

under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

1 request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C.

  
 

Case 19-31367-bhl

J

Signatyfe of Debtor 1
Executed on / { / / ol D/Y
M / DD LYYYY

Voluntary Petition for Individuals Filing for Bankruptcy

Doc1 Filed 12/05/19

152, 1341, 1519, and 3571.

Lo Born x

 

Signature of Debtor 2

Executed on

MM / DD /YYYY

page 6

Page 5 of 52
Debtor 4

Middle Name

Case number (if known)

 

 

 

For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you

bankruptcy without an
attorney

If you are represented by
an attorney, you do not
need to file this page.

 

Official Form 101

should understand that many people find it extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit «
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

if you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

CJ No

pee
Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

C) No

Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
No

C) Yes. Name of Person ;
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

 

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if | do not properly handle the case.

(rw ee x

 

 

 

 

 

F
Signapfre of Debtor 1 Signature of Debtor 2
Date Date
MM/ DD /YYYY
Contact phone( é Contact phone
Cell phone Cell phone

 

 

—

Email address Email address

 

 

     

8

Voluntary Petition for Individuals Filing for Bankruptcy page 8
Case 19-31367-bhl Doc1 Filed 12/05/19 Page 6 of 52

 
   
   

Fill in this information to identify your case:

Debtor 4

   

Debtor 2
(Spouse, if filing) /First Name Middle Name Last Name

 

  
     
    
  

United States Bankruptcy Court for the: District of

   

  

C] Check if this is an
amended filing

Case number

 

(lf known)

 

Official Form 106Sum

Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

 

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

aa Summarize Your Assets

Your assets
Value of what you own
COO

1. Schedule A/B: Property (Official Form 106A/B)
1a. Copy line 55, Total real estate, from Schedule A/B $

é

:

1b. Copy line 62, Total personal property, from Schedule A/B

 

 

1c. Copy line 63, Total of all property on Schedule A/B o.......ccccccccccccctcccecccesesecaeeeecuaeeeeeeeceeeeseecseessueceseenssesestessesessesseccnuesssasees $ AD © OM

| Part 2: | Summarize Your Liabilities

 

 

 

 

Your liabilities
Amount you-owe
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D $

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)

 

 

 

 

 

3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F oo... ccccccccccsetcceeteecteetees a
3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6) of Schedule E/F ........ccccceccetcceeteeteetees + 5
Your total liabilities $
Es Summarize Your Income and Expenses
4. Schedule I: Your income (Official Form 1061)
Copy your combined monthly income from line 12 of Schedule | o.......cecccccceceeeccccccteteceeeceneeteneseseeescecassuasessuessessseeceteesseenaes $e
5. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 22c of Schedule J ooo... eccceece cece cneeeeetesceeesteseeeceseeeseeeneeasesesessaecusstcntesesecitectueeerscees $

 

Official Form 106Sum Case 18u@nhag st hour AsBetaarid Ligbjlities ait Oerf4id Statigicahintotnmatioy? page 1 of 2

 

 

 

 

 
Debtor 1 LV y Case number (if known)
ir Yrerti E

Ea Answer These Questions for Administrative and Statistical Records

 

6. Are you filing for bankruptcy under chapterd741, or 13?

LD No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

Phore

 

 

7. What kind of debt do you have?

r Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
. family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

CJ Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

 

 

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $ 5 on CD

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

Total. claim

From Part 4 on Schedule E/F, copy the following:

9a. Domestic support obligations (Copy line 6a.) 5 OSOA marnhle)

9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $

9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) so
9d. Student loans. (Copy line 6f.) sO

9e. Obligations arising out of a separation agreement or divorce that you did not report as $ SD,
priority claims. (Copy fine 6g.)
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +§ O

 

9g. Total. Add lines 9a through 9f. $

 

 

 

Official Form 106Sum = Summary@f@er Assets] AG Ligbfiities bd Cettain BiatisticapiiesieGon Page 8 of 52 page 2 of 2

 

 
Fill in this information to identify your case and this filing:

Debtor 1

Last Name

Debtor 2
(Spouse, if filing) First Name Middie Name Last Name

 

United States Bankruptcy Court for the: District of

Case number

 

(J Check if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 12/45

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

 

Ea Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

CIL_No. Go to Part 2.
Yes. Where is the property?

What is the property? Check all that apply.

Do not deduct. secured claims or. exemptions. Put
Ye Q Single-family home the amount of any secured claims on Schedule:D:
41 . Se Creditors Who Have Claims Secured by Property:
uo : - —; Duplex or multi-unit building
Street address, if available, or other description’ . ;
UL) Condominium or cooperative Current value of the Current value of the
L) Manufactured or mobile home entire property? portion you own?

 

 

 

 

Q tang § {O, O20 s_ JO. C80
t L} investment property
4 Timeshare Describe the nature of your ownership
City St de O) other interest (such as fee simple, tenancy by

the entireties, or a life estate), if known.

 

Who has an interest in the property? Check one.

 

AS Debtor 1 only

County OC) Debtor 2 only
CJ Debtor 1 and Debtor 2 only Ud (eee in this is yommunty property
see instructions

 

(J) At least one of the debtors and another

Other information you wish to add about this item, such as local
property identification number:

 

If you own or have more than one, list here:

i 2
What is the property? Check all that apply. Do.not deduct secured claims or éxemptions. Put

oO Single-family home the amount of any secured claims on Schedule D:

 

 

 

 

 

 

 

 

1.2. O Duplex or multi-unit buildin Creditors Who Have Claims Secured by Property.

Street address, if available, or other description p . "9 : - .
C1 Condominium or cooperative Current value of the Current value of the
CJ Manufactured or mobile home entire property? portion you own?
QO Land $ $
(J investment property

: Describe the nature of your ownership
- Ti h . :

City State ZIP Code U1) Timeshare interest (such as fee simple, tenancy by
C) other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
C) Debtor 4 only

County LI Debtor 2 only
UI) Debtor 1 and Debtor 2 only C] Check if this is community property
L) At least one of the debtors and another (see instructions)

Other information you wish to add about this item, such as local
property identification number:

 

Official Form 106A/B Case 19-31367-bBlnedAO fd: prdpl@o 12/05/19 Page 9 of 52 page 1
 

Debtor 1

 

 

 

Who has an interest in the property? Check one.

(C} At teast one of the debtors and another

C] Check if this is community property (see

Who has an interest in the property? Check one.

First Name Middle Name Last Name
3.3. Make:
Model: C) Debtor 1 only
y. C} Debtor 2 only
ear:
UJ Debtor 1 and Debtor 2 only
Approximate mileage:
Other information:
instructions)
3.4. Make:
Model: Q) Debtor 1 only
U) Debtor 2 only
Year:

Approximate mileage:

Other information:

 

 

 

 

LJ} Debtor 1 and Debtor 2 only
(CJ At least one of the debtors and another

CJ Check if this is community property (see
instructions)

Case number (if known)

Do-not.deduct secured claims or.exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the |
entire property? portion you own?

Do not deduct secured claims ‘or exemptions. Put
the amount of any secured.claims on Schedule D:
Creditors Wha Have Claims Secured by Property.

 

Current value of the
entire property?

Current value of the
portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

LY No
UO Yes

4.1. Make:
Model:
Year:

Other information:

 

 

 

 

If you own or have more than one, list here:

Make:
Model:

4.2.

Year:

Other information:

 

 

 

rn

Official Form 106A/B

Case 19-31367-bhgchdai@als: phebee 12/05/19

Who has an interest in the property? Check one.
C) Debtor 1 only

Cd Debtor 2 only

UC] Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

L) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
CJ Debtor 1 only

Cd Debtor 2 only

CY Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

L} Check if this is community property (see
instructions)

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here

Page 10 of 52

Do not deduct secured claims or exemptions: Put
the amount of any secured claims.en Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims:Secured by Property:

Current value of the Current value of the
entire property? portion you own?

 

 

 

 

page 3

 
Debtor 1 Case number (if known)

Middle Name

Last Name

 

Ss Describe Your Personal and Household Items

Do you own or have any legal or equitable interest in any of the following items?

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

CI No

Current value of the
portion you own?

Do not deduct secured claims :
or exemptions. :

 

vA Yes. Describe......... | STO \e (er Pi FOPAAO

SAGO -E&

 

7. Electronics

Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games

 

Pris Describe.......... 7V ) OLLSEAO ) (@/ | Phone

 

s 9 ©O. OO

 

 

_ 8. Collectibles of value

Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
No

 

LJ Yes. Describe..........

 

 

 

 

 

 

 

$

9. Equipment for sports and hobbies

Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes

and kayaks; carpentry tools; musical instruments

br

LI) Yes. Describe.......... $
10. Firearms

kamples: Pistols, rifles, shotguns, ammunition, and related equipment

No
OQ] Yes. Describe.......... : $

 

 

. 11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

 

 

Wes Describe.......... [a5 ! Cc CleHh iy

 

 

12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,

 

gold, silver
on
Q)

Yes. Deseribe..........;

 

 

13. Non-farm animals
Examples: Dogs, cats, birds, horses
AG No

 

C] Yes. Describe..........

 

 

14. Any other personal and household items you did not already list, including any health aids you did not list

No

 

“ ( Yes. Give specific
information. .............

 

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
| for Part 3. Write that number here

Case 19-31367-bhkneddeQa: préplag 12/05/19 =Page 11 of 52

Official Form 106A/B

 

 

 

 

 

page 4
Debtor 1 Case number (if known)
FirstName

 

 

| Part a | Describe Your Financial Assets
Do. you own or have any legal or equitable interest in any of the following? Current value of the
portion. you own?
De not deduct secured claims
or exemptions.
16.Cash

Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

Xs No
C) Yes Cash: ....... OC see $

17. Deposits of money

Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.

YO@S oo oeeceeeeeee Institution name:

 

 

 

 

 

 

 

 

 

 

 

 

17.4. Checking account: $
17.2. Checking account: po. $
17.3. Savings account: f 7 2 D | / @ L ACs) $ 2
oe nal
17.4. Savings account: SS $
17.5. Certificates of deposit: $
17.6. Other financial account: $
17.7. Other financial account: $
17.8. Other financial account: $
17.9. Other financial account: $
18.Bonds, mutual funds, or publicly traded stocks
ae Bond funds, investment accounts with brokerage firms, money market accounts
°
i 7 Institution or issuer name:
$
19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture
No Name of entity: % of ownership:
CI Yes. Give specific % $

 

information about
TheM.... ee %

%

 

Official Form 1068 ©«= ss CSE 19-31367-bhIcheRAGB: PIG 12/05/19 Page 12 of 52 nage §
 

Debtor 1 - Cs f | Y Case number (if known)

 

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
. Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

No
Js Yes. Give specific !ssuer name:

information about

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THEM. ccceccccceeeeeeeee $
$
$

21. Retirement or pension accounts
Exgmples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
No
UI Yes. List each

account separately. Type of account: Institution name:

401(k) or similar plan: $
Pension plan: $
IRA: $
Retirement account: $
Keogh: $
Additional account: $
Additional account: $
22. Security deposits and prepayments

Your share of all unused deposits you have made so that you may continue service or use from a company

Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications

companies, or others

Phir
: CD Yes onic Institution name or individual:
Electric: $
Gas: $
Heating oil: $
Security deposit on rental unit: $
Prepaid rent: $
Telephone: $
Water: $
Rented furniture: $
Other: $
23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
No
CD Ves ocean Issuer name and description:
$
$

 

Official Form 106A/B Case 19-31367-bh&cnddaeals: prabad 12/05/19 Page 13 of 52

page 6
 
    
  

Debtor 1 Case number (if known)

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 WS.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

Institution name and description. Separately file the records of any interests.11 U.S.C. § 5214(c):

 

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

No

L] Yes. Give specific
information about them... $

 

 

 

 

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: internet domain names, websites, proceeds from royalties and licensing agreements
No

CL) Yes. Give specific
information about them.... $

 

 

 

 

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

fA No
C] Yes. Give specific

information about them.... $

 

 

 

 

Money or property owed to you? Current value of the

portion you own?
Do not deduct secured
claims.or exemptions.

28. Tax refunds owed to you

 

No
QC) Yes. Give specific information Federal:
about them, including whether
you already filed the returns : State:

and the tax years. occ :
Local:

 

 

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
No

 

 

 

 

 

CJ Yes. Give specific information..............
Alimony: $
Maintenance: $
Support: $
Divorce settlement: $
Property settiement: $
30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
Phe
LC) Yes. Give specific information...............
$

 

 

 

Official Form 106A/B Case 19-31367-b chee RGvb: poled 12/05/19 Page 14 of 52 page 7
  

  

Debtor 1

 

Case number (if known)

31. Interests in insurance policies

xe Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance
No

 

CL] Yes. Name the insurance company

: vw Company name: Beneficiary: Surrender or refund vatue:
of each policy and list its value. ..

$

 

 

32. Any interest in property that is due you from someone who has died

If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
prgperty because someone has died.

No
U Yes. Give specific information

 

 

 

 

 

 

 

 

 

 

 

 

 

$
33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue
No
CL} Yes. Describe each claim. oe.
$
34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims
hn
LJ Yes. Describe each claim.
$
35. Any financial assets you did not already list
, A” No
C] Yes. Give specific information............ $

 

 

 

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached /
for Part 4. Write that number Were oo. cee ccssesscssssssssssssescssseceessvvcsosseessenesssnssvsarscusvessssesssssuveesasuseessasicesssiessastasvesstssvesenseves > $

 

 

a Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

o. Go to Part 6.

37. % you own or have any legal or equitable interest in any business-related property?
L) Yes. Go to line 38.
Current value of the
portion you own?

Do not deduct secured clainis
of exemptions:

 

38. Agtounts receivable or commissions you already earned
: No
CQ)

Yes. Describe.......

 

 

 

 

39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
No
CJ Yes. Describe........ $

 

Official Form 1064/8 Case 19-31367-bhbendatacats: piled 12/05/19 Page 15 of 52 nage 8
   

Debtor 1

   

Case number (if known)
Middig’ Name

Last Name
40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

No
(} Yes. Describe.......

 

 

 

41. Inyentory
No
LI Yes. Describe....... $

 

 

 

 

42. Interests in partnerships or joint ventures

Hf No
QQ Yes. Describe....... Name of entity: % of ownership:

% $

% $

% $

 

 

 

 

“SNe lists, mailing lists, or other compilations
No

LI) Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?

QI No
C) Yes. Describe........

 

 

5

 

44. Any business-related property you did not already list
No

L) Yes. Give specific
information .........

 

 

 

 

Pm FP Ff © fF £

 

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $ ( )
for Part 5. Write that number here >

 

 

 

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest in.
If you own or have an interest in farmland, list it in Part 1.

 

46.6 you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
No. Go to Part 7.
C) Yes. Go to line 47.

Current value of the

portion you own?

Do'not deduct secured claims

or exemptions. : |
47. Farm animals :

xamples: Livestock, poultry, farm-raised fish

 

 

 

No
CD Ves ice
$ ¢ y
Official Form 106A/B Case 19-31367-blaneddeGs: Propeay 12/05/19 Page 16 of 52 page 9
 

 

Debtor 4 Padme J [ Ae | Case number tf known)

) Wi Middie Nam Last Name

48. Crops—either growing or harvested
fy,

CJ Yes. Give specific :
information. ............ $

 

 

49. Fgrm and fishing equipment, implements, machinery, fixtures, and tools of trade
‘ano

 

CD Ves occ

 

 

 

50,Faym and fishing supplies, chemicals, and feed

°

CD Ves cece:

 

 

 

 

No
LJ Yes. Give specific
information............. §

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $ /
for Part 6. Write that number here >

 

pe and commercial fishing-related property you did not already list

 

 

 

 

 

 

 

ieee! Describe All Property You Own or Have an Interest in That You Did Not List Above

_ 53. Do you have other property of any kind you did not already list?

Examples: Season tickets, country club membership
°
fg So

Yes. Give specific
information. ............ $

 

 

 

 

 

 

54. Add the dollar value of all of your entries from Part 7. Write that number here 0.0... cccccccccccecccccccceceeeeeceeescesseceecee. > s £)

List the Totals of Each Part of this Form
55. Part 1: Total real estate, LIM@ 200. cessscsesssessssvestsvesensssnsnsssissssasscarvtsasesssussesssstavessatasssticsstisrsstbpesiiesistuvestuseessteeesieseieee te. > ¢$ A ) OOCE

 

 

56. Part 2: Total vehicles, line 5 $ Q

_ 57.Part 3: Total personal and household items, line 15 5 Ne6
58. Part 4: Total financial assets, line 36 $ O
59. Part 5: Total business-related property, line 45 $ oO

60. Part 6: Total farm- and fishing-related property, line 52

$ C
61. Part 7: Total other property not listed, line 54 +$ @?

Copy personal property total > +3 QO, YOO
63. Total of all property on Schedule A/B. Add line 55 + lime 62veccccccccccccessscssscccvsssssssessssesessesseseseesesteeeeessseseeeeseeeecee $ §Q Jem, DMO
d

Official Form 106A/B Case 19-31367-blabneddQGub: prbdl@g 12/05/19 Page 17 of 52

62. Total personal property. Add lines 56 through 61. 0.0.0.0...

 

 

 

 

 

 
Debtor 1

EE scien Page

Brief description of the property and line
on Schedule A/B that lists this property

Case number (if known)

 

Current value of the
portion you: own

Amount of the exemption you claim Specific laws that allow exemption

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Copy the value from Check only one box for each exemption
Schedule A/B
Sosatiption: $ KD, Cal Os 2G, OO Qo /

: 1 100% of fair market value, up to - <=: i
Line from » , aa 7797 ) i )
Schedule A/B: if any applicable statutory limit t\ Us C Ss > 12¢4 (
Brief ‘ y . 7
description: $ FRO 00 jas CO

i ( 100% of fair market value, up to j POL Gee ro
Line from - , + \ )
Schedule A/B: Ne any applicabie statutory limit | | Usc % S 2b (< (3)
description: tle tton oS $ isO- 0S a $ {SO- ee

. LI 100% of fair market value, up to - BS oA A) (3
Line from : ' \

Schedule A/B: any applicabie statutory limit \ | WSC % Ste C )
‘oscrintion: $ | OC © E hs \ CO OO

i C) 100% of fair market value, up to eo a .
Line from ,up . 4) )
Schedule A/B: any applicable statutory limit ( ( OSC % S 22 A)Q
Brief mf
description: ye. $ _ ©

i J 100% of fair market value, up to ~7 & a
Line from ( , up . \ s
Schedule A/B: LL any applicable statutory limit \ ( US C 3522( & (
Brief
description: $ Cs
Line from CJ) 100% of fair market value, up to
Schedule A/B: =~ any applicabie statutory limit
Brief
description: $ L)¢
Line from L} 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Us
Line from LI 100% of fair market value, up to
Schedule A/B:_ ———— any applicable statutory limit
Brief
description: $ Os
Line from CD 100% of fair market value, up to
Schedule A/B: 7 any applicable statutory limit
Brief
description: $ Os
Line from L} 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from LL} 100% of fair market value, up to
Schedule A/B: ————— any applicable statutory limit
Brief
description: $ Ls
Line from CQ) 100% of fair market value, up to
Schedule A/B: ~~ any applicable statutory limit

Official Form 106C

Case 19-3136 Gdabdute OGfie bropbhe euler Ad Bxempf age 18 of 52

 

page 2 of
Fill in this information to identify your case:

Debtor 1
Middle Name

Debtor 2
(Spouse, if filing)/ First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of

Case number

CJ Check if this is an
(If known) amended filing

 

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more

space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that

limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

} Part 1: | Identify the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

C3 You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
QI You are Claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on — Current value of the Amount of the exemption you claim Specific laws that allow exemption

 

 

 

 

 

Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption.
Schedule A/B
Brief
description: ——____—_ § Os
Line from C) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: —_ $ Cig
Line from CL) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: —_______ § Os
Line from C) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit

 

 

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
TA\No
Q Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

No
C] Yes

Official Form 106C Case 19-3136 7 sakddutd 29 thd Propel olaleia IPExemprage 19 of 52 page 1 of __

 
   
    

Fill in this information to identify your case:

Debtor 1

   

” Middle Name:

   

Debtor 2
(Spouse, if filing) Arst Narke Middle Name Last Name

 

   
       
  

United States Bankruptcy Court for the: District of

  
 

Case number
(if known)

 
    

 

LJ Check if this is an
amended filing

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

 

1. Do any creditors have claims secured by your property?
CJ No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
QJ Yes. Fill in all of the information below.

on List All Secured Claims

2. List all secured claims. If a creditor has more than.one secured claim, list thé creditor separately
for each:claim. [If more than one ereditor has-a particular claim, list the other creditors in Part 2,
As much as possible, list the clairns in alphabetical order according to the creditor's name.

 

[2.4] C key oft cnt \ payRren Describe the property that secures the claim:

Creditors Name

Number Street

 

 

 

 

 

As of the date you file, the claim is: Check ail that apply.
; | Contingent

Misstyeee YT 6420) O unliquicatea

City

 

 

State ZIP Code QO Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
bx Debtor 1 only C) An agreement you made (such as mortgage or secured
Debtor 2 only car loan)
J Debtor 1 and Debtor 2 only WW statutory lien (such as tax lien, mechanic’s lien)
CL) Atleast one of the debtors and another CY Judgment lien from a iawsult

CJ Other (including a right to offset)
UJ Check if this claim relates to a

community debt
Date debt was incurred Last 4 digits of account number —__

 

| 2.2]

Describe the property that secures the claim: $ $ $

 

 

Creditor’s Name

 

 

 

 

 

 

 

Number Street :
As of the date you file, the claim is: Check all that apply.
QO Contingent
O) Unliquidated
City State ZIP Code QO Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
(J Debtor 1 only Q1 An agreement you made (such as mortgage or secured
QO) debtor 2 only car loan)
U Debtor 4 and Debtor 2 only C) Statutory lien (such as tax lien, mechanic’s lien)
C) Atleast one of the debtors and another QQ Judgment lien from a lawsuit
LD other {including a right to offset)
C) Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number __ ee
Add the doliar value.of your entries in Column A on this page. Write that number here: po

 

 

Official Eorm 106D Case 19-31367-bhl Doci Filed 12/05/19. + Page 20 of 52

chedule D: Creditors Who Have Claims Secured by Property page 1 of

 
 

 

Debtor 1

 

 

Vv
Additional Page

After listing any entries on this page, number them beginning with 2.3, followed

by 2.4, and so forth.

 

Case number (f known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Describe the property that secures the claim: $ $
i Creditor’s Name
Number Street
i As of the date you file, the claim is: Check all that apply.
i CD Contingent
| City State ZIP Code ) Unliquidated
C) Disputed
__ Who owes the debt? Check one. Nature of lien. Check all that apply.
| CB Debtor 1 only CL} An agreement you made (such as mortgage or secured
|) Debtor 2 only car loan)
UO Debtor 4 and Debtor 2 only () Statutory lien (such as tax lien, mechanic’s lien)
C) Atleast one of the debtors and another (Judgment tien from a lawsuit
L) Other (including a right to offset)
CL) Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of accountnumber
|_| Describe the property that secures the claim: $ $
: Creditors Name
Number Street
As of the date you file, the claim is: Check ail that apply.
t) Contingent
C) unliquidated
City State ZIP Code Q Disputed
2
Who owes the debt? Check one. Nature of lien. Check ail that apply.
U1 Debtor 1 only CJ an agreement you made (such as mortgage or secured
Q) Debtor 2 only car loan)
(Debtor 1 and Debtor 2 only O) Statutory tien (such as tax lien, mechanic’s lien)
C2 Atleast one of the debtors and another QO Judgment lien from a lawsuit
. her (includi igh’ ff.
C) Check if this claim relates to a L other (including a right to offset
community debt
Date debt was incurred Last 4 digits of account number ee
L_| Describe the property that secures the claim: $ $

 

Creditor’s Name

 

Number Street

 

 

City State ZIP Code

Who owes the debt? Check one.

Debtor 1 only

Debtor 2 only

Debtor 1 and Debtor 2 only

At least one of the debtors and another

QO OOCo

Check if this claim relates to a
community debt

Date debt was incurred

 

 

If this is the last page of your form,
Write that number here:

Official Form 106D Caseacis

Add the doilar value of your entries in Column A on this page. Write that number here:

 

 

 

 

 

As of the date you file, the claim is: Check all that apply.
CQ) Contingent

CJ Unliquidated

u Disputed

Nature of lien. Check alli that apply.

UO An agreement you made (such as mortgage or secured
car loan)

Statutory lien (such as tax lien, mechanic’s lien)
Judgment lien from a lawsuit

OOo

Other (including a right to offset)

Last 4 digits of account number —__

add the doilar value totals from all pages.

439% SO ah ute RQ Geditor’ Wed oe! Qe/19 Secure

  

by Property

   
 
  

page of

 

 
 
 
 
 

Debtor 1 Case number (if known)

ist Others to Be Notified for a Debt That You Already Listed

 

Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part.1. For example, if a collection
_ agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if
you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to

be notified for any debts in Part 1, do not fill out or submit this page.

U

 

 

 

 

On which line in Part 1 did you enter the creditor?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name Last 4 digits of account number __
Number Street
City State ZIP Code
On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number _.
Number Street
City State ZIP Code
On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number | __
Number Street
City State ZIP Code
On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number _
Number Street
City State ZIP Code
| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number _
Number Street
City State ZIP Code
On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number __
Number Street
City State ZIP Code

 

 

 

 

Official Form 106D

 

Case 19-31367-bh| Doc1 Filed 12/05/19 Page 22 of 52
Part 2 of Schedule D: Creditors Who Have Claims Secured by

roperty

page of

 

 

 

 

 

 
Fill in this information to identify your case:

Debtor 1 Kak . UMe nN JL, Ql EVE ) k,

st Name MTgdie Name ast Name

Debtor 2
(Spouse, if filing) FirSt Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of

“ C) Check if this is an
(himown) amended filing

 

 

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

 

ao List All of Your PRIORITY Unsecured Claims

1. Do any creditors have priority unsecured claims against you?
C} No. Go to Part 2.
C] Yes.

2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim itis. If a claim has both priority and nonpriority amounts; listthat claim here-and show both priority and

nonpriority amounts. As much as. possible, list the claims in alphabetical order according to.the creditor’s name. If you have more than two priority
unsecured claims, fill out the Continuation Page of Part 1.(f more than.one creditor holds a particular claim, list the other creditors in Part.3,

(For an explanation of each type of claim, see the instructions. for this form in the instruction booklet.)

 

 

 

 

 

 

 

 

 

 

 

 

Nonpriority _
amount |.
2.1
Last 4 digits ofaccountnumber $ $ $
Priority Creditor’s Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply
City State ZIP Code U1 Contingent
; > OQ unliquidated
Who incurred the debt? Check one. OQ) Disputed
Q) Debtor 1 only
CJ Debtor 2 only Type of PRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only LI Domestic support obligations
At least one of the debtors and another C) taxes and certain other debts you owe the government
C) Check if this claim is fora community debt (} Claims for death or personal injury while you were
Is the claim subject to offset? intoxicated
Q No CD other. Specify
QO ves
2.2 | oo
| Last 4 digits ofaccountnumber $ $

 

Priority Creditor’s Name

 

When was the debt incurred?

 

 

 

 

Number Street
As of the date you file, the claim is: Check all that apply
Q Contingent

City State ZIP Code O) Unliquidated

Who incurred the debt? Check one. 1) Disputed

CJ Debtor 1 only
(2 Debtor 2 only

 

Type of PRIORITY unsecured claim:

 

(2 Debtor 4 and Debtor 2 only (3 Domestic support obligations

(0 At least one of the debtors and another a Taxes and certain other debts you owe the government
cab: ws . Claims for death or personal injury while you were

C) Check if this claim is for a community debt intoxicated

Is the claim subject to offset? C) other. Specify

O) No

Q) Yes

 

. Case 19-31367-bhI Doc1 Filed 12/05/19 = Page 23 of 52
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page tof

 

 
Debtor 1

 

After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.

 

 

 

 

Case number (if known)

RIORITY Unsecured Claims — Continuation Page

 

Total claim

   

Priority ~

 

 

priority

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

amount amount
Last4 digits of account number $ $ $
Priority Creditor’s Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check ail that apply.
0 Contingent
City State ZiP Code unliquidated
J Disputed
Who incurred the debt? Check one.
(J Debtor 1 only Type of PRIORITY unsecured claim:
2
U debtor only CJ Domestic support obligations
C] Debtor 1 and Debtor 2 only .
() Taxes and certain other debts you owe the government
Q) At least one of the debtors and another . _ ,
(J Claims for death or personal injury while you were
U) Check if this claim is for a community debt intoxicated
C) Other. Specify
Is the claim subject to offset?
O) No
UO) Yes
: Last 4 digits of accountnumber $ $ $
Priority Creditor’s Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
QO} Contingent
City State ZIP Code UL} unliquidated
QO) Disputed
Who incurred the debt? Check one.
CJ] Debtor 4 only Type of PRIORITY unsecured claim:
U1 Debtor 2 only C} Domestic support obligations
O) Debtor 1 and Debtor 2 only :
U) Taxes and certain other debts you owe the government
At least one of the debtors and another : - :
CJ Claims for death or personal injury while you were
CI Check if this claim is fora community debt intoxicated
J other. Specify
Is the claim subject to offset?
CO No
C} Yes
Last 4 digits of account number $ $ $

Priority Creditors Name

 

Number Street

 

 

 

City State ZIP Code

Who incurred the debt? Check one.

Q) Debtor 1 only

C) Debtor 2 only

CJ Debtor 1 and Debtor 2 only

C2] At least one of the debtors and another

C) Check if this claim is fora community debt

Is the claim subject to offset?

C) No
UC) Yes

When was the debt incurred?

As of the date you file, the claim is: Check ail that apply.

QO) Contingent
Q) Untiquidated
Q Disputed

Type of PRIORITY unsecured claim:

Domestic support obligations
Taxes and certain other debts you owe the government

Claims for death or personal injury while you were
intoxicated

 

O OOO

Other. Specify

 

 

 

Case 19-31367-bhl

Schedule E/F: Creditors Who Have Unsecured Claims

Official Form 106E/F

Doc1 Filed 12/05/19 Page 24 of 52

page of
 

  

Debtor 4

rst Name Last Name

Be List All of Your NONPRIORITY Unsecured Claims

 

Case number (if known)

 

 

Yes

claims fill out the Continuation Page of Part 2.

4.4 5 <2 p
HEI Le Cheng
N&fiirefity Creditors Name’

 

AF(QOO fl

Samo Street ’
NiploekhKig. (0% 2OL
Ci State ZIP Code

Who incurred the debt? Check one.
ebtor 1 only

C) Debtor 2 only

O) Debtor 1 and Debtor 2 only

Q) At least one of the debtors and another

3. Do any creditors have nonpriority unsecured claims against you?

No. You have nothing to report in this part. Submit this form to the court with your other schedules.

4. List all of your nonpriority unsecured claims in the alphabetical order-of the creditor who holds each claim. If a creditor has more than one
: nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type. of claim it is. Do not list claims already
included in Part 1. if more than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured

 

—_
Last 4 digits of account number ( 5 &
When was the debt incurred? O / 7

As of the date you file, the claim is: Check all that apply.

Q Contingent
OQ Unliquidated
QQ Disputed

Type of NONPRIORITY unsecured claim:

 

 

 

 

 

 

 

 

 

 

 

Who incurred the debt? Check one.

Q) Debtor 1 only

C) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

QC) At least one of the debtors and another

 

C) Check if this claim is for a community debt

Is the claim subject to offset?
No
C} Yes

LJ Student toans

Check if this claim is for a community debt U Obligations arising out of a separation agreement or divorce

that you did not report as priority claims

Is the claim subject to offset? CI) Debts to pension or profit-sharing plans, and other similar debts

CJ No LJ Other. Specify

U) Yes

2 Last 4 digits of accountnumber $

Nonpriority Creditor’s Name When was the debt incurred?

Number Street
As of the date you file, the claim is: Check all that apply.

City State ZIP Code QO Contingent

Who incurred the debt? Check one. CQ) unliquidated

Q) Debtor 4 only O Disputed

CY Debtor 2 only .

C) Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:

CJ At least one of the debtors and another C] Student loans

ao . . Q) Obligations arising out of a separation agreement or divorce

OQ Check if this claim is for a community debt that you did not report as priority claims

Is the claim subject to offset? (J) Debts to pension or profit-sharing plans, and other similar debts

UO No C) other. Specify

C} Yes

4.3 we
| Last 4 digits of account number oe

Nonpriority Creditor’s Name . $
When was the debt incurred?

Number Street

City Sie FIP Code As of the date you file, the claim is: Check all that apply.

) Contingent
Q Unliquidated
QQ Disputed

Type of NONPRIORITY unsecured claim:

CJ student loans

Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

C]
CJ Debts to pension or profit-sharing plans, and other similar debts
CJ other. Specify

 

 

 

 

 

Doc 1

. Case 19-31367-bhl
Official Form 106E/F Ss

chedule E/F: Creditors Who Have Unsecured Claims

Filed 12/05/19 | Page 25 of 52

 

 

 

 

 

 

page of
  

Debtor 1 Case number (if known}

 
 
 

Middle Name

ur NONPRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page, number them beginning with 4,4, followed by 4.5, and so forth.

 

 

 

Last 4 digits of account number —__

 

 

 

 

 

 

 

 

_T $
Nonpriority Creditor’s Name
When was the debt incurred?
Numb Street
umber ree As of the date you file, the claim is: Check ail that apply.
City State ZIP Code O Contingent
QO) Untiquidated
Who incurred the debt? Check one. C Disputed
C) Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only OQ) Student loans
At least one of the debtors and another C2 Obligations arising out of a separation agreement or divorce that
CJ Check if this claim is for a community debt you did not report as Priority claims _
C) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? C) Other. Specify
C3 No
CY Yes
|_| Last 4 digits of account number —__ Le $

 

Nonpriority Creditor's Name
When was the debt incurred?

 

 

Numbe: Street
umber ree As of the date you file, the claim is: Check all that apply.
City State ZIP Code Q) Contingent
C) Untiquidated
Who incurred the debt? Check one. Q Disputed

CQ Debtor 1 only
Q) Debtor 2 only Type of NONPRIORITY unsecured claim:
L} Debtor 1 and Debtor 2 only

(2 Student loans
CJ At ieast one of the debtors and another

O Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? C) other. Specify

O) No
QQ Yes

(1) Check if this claim is for a community debt

 

 

 

Last 4 digits ofaccount number |

 

Nonpriority Creditor's Name
When was the debt incurred?

 

 

 

Numb Street
umber ree As of the date you file, the claim is: Check all that apply.
City State ZIP Code Ol Contingent
Q) unliquidated
Who incurred the debt? Check one. Q Disputed

CQ] Debtor 1 only
2) Debtor 2 only Type of NONPRIORITY unsecured claim:
Q) Debtor 1 and Debtor 2 only

L) Student loans
C] At Jeast one of the debtors and another

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? © other. Specify

UL) No
C2 ves

Cl) Check if this claim is for a community debt

 

Case 19-31367-bhI_ Doc 1 Filed 12/05/19 Page 26 of 52
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page of

 
 

 

Debtor 1
adie Nai

re Others to Be Notified About a Debt That You Already Listed

! Laecok/

Last Name

Case number (if known)

 

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 

 

 

 

On which entry in Part 1 or Part 2 did you list the original creditor?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name
Line of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Street O) Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of accountnumber—
City . State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Street (J Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number __ oe
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): (J Part 1: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of accountnumber
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): O) Part 1: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): 1 Part 1: Creditors with Priority Unsecured Claims
Number Street C] Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number ___ oe
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): O1 Part 1: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number ___ Le
City State ZIP Code
i On which entry in Part 1 or Part 2 did you list the original creditor?
ame
Line of (Check one): O) Part 1: Creditors with Priority Unsecured Claims
Number Street . . oe
C) Part 2: Creditors with Nonpriority Unsecured
Claims
Slate Last 4 digits of account number ae

City

ZIP Code

 

 

Case 19-31367-bhl

Official Form 106E/F

Doc 1

Schedule E/F: Creditors Who Have Unsecured Claims

 

 

Filed 12/05/19 Page 27 of 52

page. of
Debtor 1

Ea Add the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

 

Case number (if known)

 

 

 

 

 

 

Total claim
Total claims 6a. Domestic support obligations 6a. 5
from Part 4 6b. Taxes and certain other debts you owe the
government 6b. $
6c. Claims for death or personal injury while you were
intoxicated 6c. $
6d. Other. Add all other priority unsecured claims.
Write that amount here. 6d. 4 $
6e. Total. Add lines 6a through 6d. 6e.
$
Total claim
Total claims 6f. Student loans Gf. 5
from Part 2 6g. Obligations arising out of a separation agreement
or divorce that you did not report as priority
claims 6g. $
6h. Debts to pension or profit-sharing plans, and other
similar debts 6h. 5
6i. Other. Add all other nonpriority unsecured claims.
Write that amount here. 6i. +s
6j. Total. Add lines 6f through 6i. 6j.
$

 

 

 

 

 

 

; Case 19-31367-bhI_ Doc 1 Filed 12/05/19 ~~ Page 28 of 52
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page of_

{

 

 
  

Debtor

   

Debtor 2

 

(if known)

 

Fili in this information to identify your case:

 
 
  
 
  

 

Case number

(Spouse if filing) FAtName

United States Bankruptcy Court for the:

   
 
 

Middle Name

    

  

Last Name

  
 
   

District of

 

 

 

 
 

Official Form 106G

 

2.1

Person or company with whom you have the contract or lease

Schedule G: Executory Contracts and Unexpired Leases

1. Do you have any executory contracts or unexpired leases?

ite Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

 

Name

 

Number

Street

 

City
2.2

State

ZIP Code

 

Name

 

Number

,Street

 

City
23

State

ZIP Code

 

Name

 

Number

Street

 

City
2.4

State

ZIP Code

 

Name

 

Number

 

Street

 

City
2.5

State

ZIP Code

State what the contract or lease is for

CJ Check if this is an
amended filing

12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

 

 

Name

 

Number

Street

 

City

 

Official Form 106G

State

ZIP Code

Case 19-31367-bhl Doc 1 Filed 12/05/19 Page 29 of 52

Schedule G: Executory Contracts and Unexpired Leases

page 1 of

 
Fill in this inforr-ation to identify your case:

Debtor 1

Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of

Case number
(If known)

 

 

QQ Check if this is an
amended filing

 

Official Form 106H
Schedule H: Your Codebtors 12/15

 

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,

and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 

 

 

 

4D you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
No

CI Yes
_ 2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
Xho Go to line 3.
L} Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

L] No

Q) Yes. In which community state or territory did you live? . Fill in the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivalent

 

Number Street

 

City State ZIP Code

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on

Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

Column 1: Your codebtor

 

 

Column 2: The creditor to whom you owe the debt

Check all schedules that apply:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.1
Name ~  () Schedule D, line
Q¥ Schedule E/F, line
Number Street L) Schedule G, line
City State " ZIP Code /
i
3.2
CL} Schedule D, line :
Name :
QO) Schedule E/F, line |
Number Street U2 Schedule G, line
City State ZIP Code
3.3
x QO) Schedule D, line
ame
QO) Schedule E/F, line
Number Street ( Schedule G, line
City State _.. £IP Code

 

 

 

 

 

 

 

 

Case 19-31367-bhl Doc1_ Filed 12/05/19 ~~” Page 30 of 52
Official Form 106H Schedule H: Your Codebtors page tof
Fill in this information to identify your case:

Debtor 1

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of

Case number Check if this is:
{If known)
LJ An amended filing

LJ A supplement showing postpetition chapter 13
income as of the following date:

 

 

Official Form 1061 MM 7 DD/ YYYY

Schedule I: Your Income 42/45

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

GSE ve scrive Employment

1. Fillin your employment
__ information. Debtor 1 Debtor 2 or non-filing Spouse

 

 

 

If you have more than one job,
attach a separate page with

 

 

 

 

 

 

information about additional Employment status U Employed C1 Employed
employers. CD Not employed Not employed
Include part-time, seasonal, or .
self-employed work. / Saf /
. . Occupation L x
Occupation may include student
or homemaker, if it applies.
Employer’s name
Employer’s address
Number Street Number Street
City State ZIP Code City State ZIP Cade

How long employed there?

Cra Give Details About Monthly income

Estimate monthly income as of the date you file this form. if you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. If you need more space, attach a separate sheet to this form.

 

For Debtor 1 For Debtor 2 or
non-filing spouse

 

2. List monthly gross wages, salary, and commissions (before all payroll

deductions). If not paid monthly, calculate what the monthly wage would be. _2. $ b 2 ©
3. Estimate and list monthly overtime pay. 3. +$ g ¢c ) + $§
4. Calculate gross income. Add line 2 + line 3. 4. $ ( SO $

 

 

 

 

 

 

Official Form 1061 Case 19-31367-bhl QCtei: Fle Meh AH05/19 Page 31 of 52 page 1

 
Debtor 1 } Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

For Debtor 1 For. Debtor 2 or
non-filing spouse
Copy lime 4 here... cee cecceccccccssecssnsscseesesessescsesesseasessaeessasscseseescesesisasscsseatseseves > 4. $ $
5. List all payroll deductions:

5a. Tax, Medicare, and Social Security deductions 5a. § $

5b. Mandatory contributions for retirement plans 5b.  $ $

5c. Voluntary contributions for retirement plans 5c. §$ $

5d. Required repayments of retirement fund loans 5d. §$ $

5e. Insurance Se. §$ $

5f. Domestic support obligations 5f. $ $

5g. Union dues 5g. $ $
5h. Other deductions. Specify: 5h. +$ + ¢

_ 6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e+5f+5g+5h. 6. $ $

 

 

_ 7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7.

Ff

8. List all other income regularly received:

8a. Net income from rental property and from operating a business,
profession, or farm

Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total
monthly net income. 8a.

8b. interest and dividends 8b.

i Ff

8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive

Include alimony, spousal support, child support, maintenance, divorce

settlement, and property settlement.

8d. Unemployment compensation
8e. Social Security

8c.

8d.
8e.

GF

Ff

 

8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.

 

 

ee B00 po +

 

 

 

i Specify: 8f.
8g. Pension or retirement income 8g. § $
8h. Other monthly income. Specify: 8h. +§ +
| 9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h. 9. Ss FFL $
pe? = >
10. Calculate monthly income. Add line 7 + line 9. aS € )
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10. ‘F650 + $ $

 

 

 

 

 

 

 

11. State all other regular contributions to the expenses that you list in Schedule J.

Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

Specify: W.+* $ é

 

'12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.

Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies 12.

13.Do, you expect an increase or decrease within the year after you file this form?

 

5; SBE

 

 

Combined
monthly income

 

 

 

 

No.
CJ Yes. Explain:
Official Form 1061 Case 19-31367-bhl Bgedkiet:UaGhdoAH5/19 Page 32 of 52 page 2

 

 

 
Fill in this information to identify your case:

Debtor 1 Ko moncy_A CG iv > ED KY

MidBie te

Check if this is:

Debtor 2 -
(Spouse, if filing) Prst Name Middle Name Last Name LI An amended filing

Qa supplement showing postpetition chapter 13
expenses as of the following date:

 

United States Bankruptcy Court for the: District of

Ceomeeer MM / DD/ YYYY

 

 

 

Official Form 106J
Schedule J: Your Expenses 12/15

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Para: | Describe Your Household

1. Is this a joint case?

0. Go to line 2.
CJ Yes. Does Debtor 2 live ina separate household?

C) No
C] Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

 

 

 

 

 

 

2. Do you have dependents? wf No
Dependent’s relationship to Dependent’s Does dependent live
Do not list Debtor 1 and CJ Yes. Fill out this information for | Debtor 1 or Debtor 2 age with you?
Debtor 2. each dependent... fo
Do not state the dependents’ O No
names. Yes
AL No
Cl Yes
A No
C) Yes
&. No
C) Yes
Fh no
(C) Yes
3. Do your expenses include am N
oO
expenses of people other than

yourself and your dependents? U Yes

aa Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report

expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form 1061.) Your expenses

4. The rental or home ownership expenses for your residence. Include first mortgage payments and
any rent for the ground or lot. 4. $ f.

If not included in line 4:

4a. Real estate taxes 4a. $ ¢ 7
4b. Property, homeowner's, or renter’s insurance 4b. $

4c. Home maintenance, repair, and upkeep expenses 4c. $ / \ ) ( )} LL ©
4d. Homeowner's association or condominium dues 4d. $

Official Form 408) Case 19-31367-bi Bic: You rEReePSe2/05/19 Page 33 of 52 page 1
Debtor 1

41.

42.

13.

14.

15.

16.

47.

18.

19.

20.

Official Form 106J

 

. Additional mortgage payments for your residence, such as home equity loans

 

. Utilities:
6a. Electricity, heat, natural gas
6b. Water, sewer, garbage collection
6c. Telephone, cell phone, Internet, satellite, and cable services
6d. Other. Specify:
Food and housekeeping supplies
Childcare and children’s education costs

Clothing, laundry, and dry cleaning
Personal care products and services
Medical and dental expenses

Transportation. include gas, maintenance, bus or train fare.
Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books

Charitable contributions and religious donations

Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance
15b. Health insurance
15c. Vehicle insurance

15d. Other insurance. Specify:

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

Installment or lease payments:
17a, Car payments for Vehicle 1
17b. Car payments for Vehicle 2

17c. Other. Specify:

 

17d. Other. Specify:

 

Case number (if known)

6b.
6c.

6d.

10.

11.

12.

43.

14,

15a.
15b.
15c.

15d.

16.

17a.
17b.
17c.

17d.

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule |, Your Income (Official Form 106i).

Other payments you make to support others who do not live with you.

Specify:

 

18.

19.

Other real property expenses not included in lines 4 or 5 of this form or on Schedule f: Your income.

20a. Mortgages on other property

20b. Real estate taxes

20c. Property, homeowner's, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner’s association or condominium dues

Case 19-31367-bIScheddied: YourlEkechst?/05/19

20a.

20b.

20c.

20d.

20e.

Your expenses

 

$

200-CO

40.20

nm

SF

fe Ff FH HF

$ ( 55 -2O

A Cf

ASO .02

Ff FF

Page 34 of 52 page 2
 
    

Debtor 1 Case number (it known)

21. Other. Specify: 21. +5

 

 

22. Calculate your monthly expenses.

22a. Add lines 4 through 21. 22a. $ l O g ; /©

22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 22b. $

22c. Add line 22a and 22b. The result is your monthly expenses. 22c. $

 

 

 

23. Calculate your monthly net income.
| | | s CO FOOL
23a. Copy line 12 (your combined monthly income) from Schedule I. 23a.

23b. Copy your monthly expenses from line 22c above. 23d. g¢ / © OG 4, / Gg ?

 

23c. Subtract your monthly expenses from your monthly income. CG / ©
. . °
The result is your monthly net income. 23c.

 

 

 

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

 

QC) Yes. Explain here:

 

Official Form 106J Case 19-31367-bhScheBgyaYourGpehse3/05/19 Page 35 of 52 page 3
  
 

  

Fill in this info: nation to identify your case:

 
 
  

  

Debtor 14

 

A
MiddieName

 
    

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

   
       
 

United States Bankruptcy Court for the: District of

 
 

Case number
(if known)

 

  

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/19

LJ] Check if this is an
amended filing

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case

number (if known). Answer every question.

| Part | Give Details About Your Marital Status and Where You Lived Before

 

1. What is your current marital status?

C} Married
t married

2. During the last 3 years, have you lived anywhere other than where you live now?

No
L Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

Debtor 1: Dates Debtor1 Debtor 2:
lived there

C} Same as Debtor 1

 

Dates Debtor 2
lived there

C] same as Debtor 1

From

 

 

To

 

 

 

 

State ZIP Code
CY same as Debtor 4

From

 

 

To

 

 

 

From

Number Street Number Street
To

City State ZIP Code City

C} same as Debtor 1

From

Number Street Number Street
To

City State ZIP Code City

State ZIP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

A No
C] Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

Ez Explain the Sources of Your Income

Official Form 107
Case 19-31367-bhl Doci1_ Filed 12/05/19

Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1

Page 36 of 52

 
     

Debtor 1 Case number (if known)
Middle Nal

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

oO
CJ Yes. Fill in the details.

 

Sources of income Gross income Sources of income Gross income
Check all that apply. (before deductions and Check all that apply. (before deductions and
exclusions) exclusions)
From January 1 of current year until QO wages. commissions. $ Q ages. commissions, $ )
the date you filed for bankruptcy: Onuses, lips uses, Up
C) Operating a business Q Operating a business
For last calendar year: OQ Wages, commissions, Q) Wages, commissions, BD)
bonuses, tips $ bonuses, tips $
(January 1 to December 31, wa OQ) Operating a business Q) Operating a business
Ww !
For the calendar year before that: UO) wages, commissions, U wages. commissions, a>
bonuses, tips bonuses, tips $
(January 1 to December 31, QQ) Operating a business Q Operating a business
Y

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

! ge
°
eves. Fill in the details.

 

Sources of income Gross income from Sources of income Gross income from
Describe below. each source Describe below. each source
(before deductions and (before:deductions and
exclusions) exclusions)

From January 1 of current year until Qi AdGBe S$

the date you filed for bankruptcy:

 

$
$.
For last calendar year: $
(January 1 to December 31, o€18) _ SST 2, Yoeee $
$

 

For the calendar year before that:

$
(January 1 to December 31 GAB s s v / JA@Le $
$

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 2
Case 19-31367-bhl Doc1 Filed 12/05/19 Page 37 of 52
 

 

Debtor 1 VMOe ro) Case number (if known)
First i / Middie Name LastName

es List Certain Payments You Made Before You Filed for Bankruptcy

 

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
4 “incurred by an individual primarily for a personal, family, or household purpose.”

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

y o Go to line 7.
)

Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

(J Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

CJ No. Go to line 7.
C] Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that

creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

 

 

Dates of Total amount paid Amount you still owe Was this payment for...
payment
- $ $ C] Mortgage
Creditor's Name
C) car
Number Street CO credit card

 

C) Loan repayment

 

C) Suppliers or vendors

 

 

 

 

City State ZIP Code L) Other
$ $ C) Mortgage
Creditor’s Name
C3 car
Number Street OQ) credit card

 

CY Loan repayment

 

) Suppliers or vendors

 

 

 

 

City State ZIP Code C1 other
$ $ Q) Mortgage
Creditor’s Name
CQ car
Number Street CJ credit card

C) Loan repayment

 

) Suppliers or vendors
J other

 

City State ZIP Code

 

 

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3

Case 19-31367-bhl Doc1 Filed 12/05/19 Page 38 of 52

 
  

Debtor 1 Case number (if known)

     
 

First Name Last Name

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing

agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
such as child support and alimony.

Xv

C} Yes. List al payments to an insider.

 

 

 

 

 

 

Dates of Total amount Amount you still Reason for this payment
payment paid owe
$ $
insider's Name
Number Street
City State ZIP Code
$ $

 

Insider’s Name

 

Number Street

 

 

City State ZIP Code

 

 

 

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
an insider?

Include payments on debts guaranteed or cosigned by an insider.

$A no

(J Yes. List all payments that benefited an insider.

Dates of Total amount Amount you still. Reason for this payment

payment paid owe Include creditor's name

 

Insider's Name

 

Number Street

 

 

City State ZIP Code

 

Insider's Name

 

Number Street

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4

Case 19-31367-bhl Doc1 Filed 12/05/19 Page 39 of 52

 
   
 

 

Debtor 1 Case number (if known)

ry Identify Legal Actions, Repossessions, and Foreclosures

 

 

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications
and contract disputes.

rhno
L) Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

 

Nature of the case Court or agency Status of the case
Case title Court Name C) Pending
Cd On appeal
Number Street Cj Concluded
Case number
City State ZIP Code
Case title Court Name ) Pending
CL} on appeal
Number Street C) Concluded
Case number
City State ZIP Code

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check ail that apply and fill in the details below.

No. Go to line 11.
(AJ Yes. Fill in the information below,

Describe the property Date Value of the property

 

 

Creditor’s Name

 

 

Number Street Explain what happened

L) Property was repossessed.

 

 

Q Property was foreclosed.
Q) Property was garnished.

 

City State ZIP Code O Property was attached, seized, or levied.

 

 

 

Describe the property Date Value of the property

 

 

 

 

 

 

 

$
Creditor’s Name
Number Street
Explain what happened
C} Property was repossessed.
O Property was foreclosed.
oy Sale TP Code QJ Property was garnished.
J] Property was attached, seized, or levied.
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5

Case 19-31367-bhl Doc1 Filed 12/05/19 Page 40 of 52
    

Debtor 1 Case number (if known)

Last Name

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?
No
C] Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Creditor’s Name
$
Number Street
City State ZIP Code Last 4 digits of account number: XXXX-—

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

CJ No
C] Yes

a List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

No
C) Yes. Fill in the details for each gift.

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts

 

Person to Whom You Gave the Gift

 

 

Number — Street :

 

City State ZIP Code

Person's relationship to you

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person . . / the gifts

 

Person to Whom You Gave the Gift

 

 

Number Street

 

City State ZIP Code

Person's relationship to you

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6

Case 19-31367-bhl Doc1 Filed 12/05/19 Page 41 of 52
Debtor 1 Case numbet (if known)
First ame

 

 

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

lo
(J Yes. Fill in the details for each gift or contribution.

Gifts or contributions to charities Describe what you contributed Date you Value
that total more than $600 contributed

 

 

Charity’s Name

 

 

Number Street

 

City State ZIP Code

Ea List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

 

No
LJ Yes. Fill in the details.

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property
how the loss occurred . oo. . loss lost

include the amount that insurance has paid. List pending insurance

claims on line 33 of Schedule A/B: Property.

 

 

 

 

 

 

 

 

 

List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

O
C} Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transfer was
Person Who Was Paid oe nmin made
Number Street $
$

City State ZIP Code
Email or website address
|
Person Who Made the Payment, if Not You

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

Case 19-31367-bhl Doc1 Filed 12/05/19 Page 42 of 52

 
Debtor 1 Case number (if known)

 

 

 

 

 

Description and value of any property transferred Date payment or Arnount of
transfer was made — payment

 

 

Person Who Was Paid

 

Number Street

 

 

City State ZIP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

 

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

Oo
C) Yes. Fill in the details.

 

 

 

 

Description-and value of any property transferred Date payment or : Amount of payment
transfer was
made
Person Who Was Paid
Number Street re $
$

 

 

City State ZIP Cade

 

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?

include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
\Dgynot include gifts and transfers that you have already listed on this statement.

No
C) Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Description and value of property Describe any property or payments received Date transfer
transferred or debts paid in exchange was made

Person Who Received Transfer

Number Street

City State ZIP Code

Person's relationship to you

Person Who Received Transfer

Number Street

City State ZIP Code

Person’s relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8

Case 19-31367-bhl Doc1 Filed 12/05/19 Page 43 of 52

 
Debtor 14 Case number (if known)

 

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
arga beneficiary? (These are often called asset-protection devices.)

No
CJ Yes. Fill in the details.

Description and value of the property transferred Date transfer
was made

 

Name of trust

 

 

 

 

List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.
No
L) Yes. Fill in the details.

 

 

Last 4 digits of account number Type of account or Date account was Last balance before
instrument closed, sold, moved, _ closing or transfer
or transferred
Name of Financial institution
XXXX-— O Checking $
Number Street Q) Savings

Q) Money market

 

Q Brokerage

 

 

 

 

City State ZIP Code oO Other
XXXX— ( checking $
Name of Financial Institution
a Savings
Number Street U Money market

 

oO Brokerage
C2 other

 

City State ZIP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for

securities, cash, or other valuables?
A No
C) Yes. Fill in the details.

 

 

Who else had access to it? Describe the contents Do you still
have it?
C) No
Name of Financial Institution Name Qj Yes

 

 

Number Street Number Street

 

 

City State ZIP Code

 

City State ZIP Code

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9

Case 19-31367-bhl Doc1 Filed 12/05/19 Page 44 of 52

 
 

Debtor 1 Case number (if known)

 

 

22. Haye you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
No
Cl) Yes. Fill in the details.

 

 

Who else has or had access to it? Describe the contents Do you still
. have it?
QI No
Name of Storage Facility Name Q Yes
Number Street Number Street

 

CityState ZIP Code

 

City State ZIP Code

 

Ca Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,

or hold in trust for someone.
No

OQ) Yes. Fill in the details.
Where is the property? Describe the property Value

 

Owner's Name $

 

Number Street

 

Number Street

 

 

 

 

City State ZIP Code
City State ZIP Code

Ex Give Details About Environmental Information

 

 

 

 

For the purpose of Part 10, the following definitions apply:

# Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

 

% Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

®# Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

* Report ail notices, releases, and proceedings that you know about, regardless of when they occurred.

24.Has any governmental unit notified you that you may be fiable or potentially liable under or in violation of an environmental law?

Ave
C2) Yes. Fill in the details.

 

 

 

 

 

 

Governmental unit Environmental law, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street
City State ZIP Code
City State ZIP Code
Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 10

Case 19-31367-bhl Doc1 Filed 12/05/19 Page 45 of 52

 

 
 

Debtor 1 Case number (if known)

 

25. Haye you notified any governmental unit of any release of hazardous material?

oO
C) Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

 

 

 

 

Governmental unit Environmental law, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street

City State ZIP Code

 

City State ZIP Code

26. Haye you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

 

 

 

 

 

 

 

No
OQ Yes. Fill in the details.
Court or agency Nature of the case Status of the
case
Case title
Court Name QO Pending
QO On appeai
Number Street QO Concluded
Case number City State ZIP Code

| Part 11: | Give Details About Your Business or Connections to Any Business

 

 

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
C) Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
C) A member of a limited liability company (LLC) or limited liability partnership (LLP)
Qa partner in a partnership
C) An officer, director, or managing executive of a corporation

C) An owner of at least 5% of the voting or equity securities of a corporation

Ms No. None of the above applies. Go to Part 12.
Q) Yes. Check all that apply above and fill in the details below for each business.

 

 

 

 

 

 

 

 

 

 

Describe the nature of the business Employer tdentification number
- Do not include Social Security number or ITIN.
Business Name
EIN:
Number Street
Name of accountant or bookkeeper. Dates business existed
From To
City ccc. State ZIP Code coos
Describe the nature of the business Employer Identification number

 

Do not include Social Security number or ITIN.

 

Business Name

 

 

 

 

 

 

 

 

EIN;
Number Street
Name of accountant or bookkeeper Dates business existed
From To
City State ZIP Code
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 11

Case 19-31367-bhl Doc1 Filed 12/05/19 Page 46 of 52

 
 
  

Debtor 1 Case number (if known)

Last Name

 

Employer identification number
Do not include’Social Security number or ITIN.

Describe the nature of the business

 

Business Name

 

 

 

 

 

 

EIN;
Number Street : *
Name of accountant or bookkeeper Dates business existed
From To

 

City State ZIP Code

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

No
C) Yes. Fill in the details below.

Date issued

 

Name MM /DD/YYYY

 

Number Street

 

 

City State ZIP Code

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

x — mcandh Peo dorw x

Signafyle of Debtor 1 Signature of Debtor 2

 

Date Date

 

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

No

Yes. Name of person . Attach the Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 119).

tf you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
Q)

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12
Case 19-31367-bhl Doc1 Filed 12/05/19 Page 47 of 52
UROL CL OCU Uh Ae Cole eo Check one box only as directed in this form and in

Form 122A-1Supp:

 

 

 

Debtor 1
CJ 4. There is no presumption of abuse.

Debtor 2 f
(Spouse, if filing) "First Name Middle Name Last Name LI) 2. The calculation to determine if a presumption of

a abuse applies will be made under Chapter 7
United States Bankruptcy Court for the: District of Means Test Calculation (Official Form 122A-2).
Case number LL] 3. The Means Test does not apply now because of
(If known) qualified military service but it could apply later.

 

 

 

CJ Check if this is an amended filing

Official Form 122A—1
Chapter 7 Statement of Your Current Monthly Income 412/45

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

aa Calculate Your Current Monthly Income

1. What is your marital and filing status? Check one only.

jot married. Fill out Colurnn A, lines 2-11.
C] Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

CJ Married and your spouse is NOT filing with you. You and your spouse are:
QO Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

CL} Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide thé total by 6:
Fill in the result. Do not include any income amount more than‘once. For example, if both spouses own the same rental property, put the
income from that property in one column only. If you have nothing-to.report for any line, write $0 in the space.

Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse

2. Your gross wages, salary, tips, bonuses, overtime, and commissions

(before all payroll deductions). $ $

3. Alimony and maintenance payments. Do not include payments from a spouse if
Column B is filled in. $

4. All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. Include regular contributions
from an unmarried partner, members of your household, your dependents, parents,
and roommates. Include regular contributions from a spouse only if Column B is not
filled in. Do not include payments you listed on line 3.

5. Net income from operating a business, profession,

Debtor 1 Debtor 2
or farm

Gross receipts (before all deductions) $ $

Ordinary and necessary operating expenses —-$ oO -§$

Net monthly income from a business, profession, or farm $ ¢ ) $ roy, $ $
6. Net income from rental and other real property Debtor, Debtor 2

Gross receipts (before all deductions) $ $

Ordinary and necessary operating expenses -—$ -$

Net monthly income from rental or other real property sO). $ rOPyy,

PHF

we SP iw

7. Interest, dividends, and royalties

 

 

 

Official Form 122A-1 Case 19-@h86r7 BlatemdiQt Your cuilent ModfAb/ikGame Page 48 of 52 page 4

 
Debtor 1

14a.)

14.

 

Fir

 

 

 

 

 

 

8. Unemployment compensation

Do not enter the amount if you contend that the amount received was a benefit
under the Social Security Act. Instead, list it here:

9. Pension or retirement income. Do not include any amount received that was a
benefit under the Social Security Act.

_—

Total amounts from separate pages, if any.

11. Calculate your total current monthly income. Add lines 2 through 10 for each
column. Then add the total for Column A to the total for Column B.

Determine Whether the Means Test Applies to You

12. Calculate your current monthly income for the year. Follow these steps: ee
12a. Copy your total current monthly income from line 14. o.oo ccceeccccccsuesesscssccsessesecscsececsusevessesesstesessesseseeseses Copy line 11 here> §_ SAS O/5 a a

Multiply by 12 (the number of months in a year).

12b. The result is your annual income for this part of the form.

13. Calculate the median family income that applies to you. Follow these steps:

Fill in the state in which you live. LO 6 << Cone}:

Fill in the number of people in your household. /

 

 

 

 

 

 

14. How do the lines compare?

Line 12b is Jess than or equal to line 13. On the top of page 1, check bo
Go to Part 3.

Case number (if known)

 

Column. A Column B
Debtor 1 Debtor 2 or

non-filing spouse
$ k g $

10. Income from all other sources not listed above. Specify the source and amount.
Do not include any benefits received under the Social Security Act or payments received
as a victim of a war crime, a crime against humanity, or international or domestic
terrorism. If necessary, list other sources on a separate page and put the total below.

 

 

 

 

 

 

 

$

 

Total current
monthly income

 

12b. |

Fill in the median family income for your state and size of MOUSEMOID. oo... cee ccs cessecsssscasecssseesvtetasessevenssnvessnetesesesseseueesieesene 13.

To find a list of applicable median income amounts, go online using the link specified in the separate
instructions for this form. This list may also be available at the bankruptcy clerk’s office.

x 1, There is no presumption of abuse.

 

 

 

 

Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.

Go to Part 3 and fill out Form 122A-2.

Sign Beiow

By signing here, | declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

x Ryareo OP oan wr,

Sighature$F Debtor 4

Date
MM/ DD /YYYY

If you checked line 14a, do NOT fill out or file Form 122A-2.
if you checked line 14b, fill out Form 122A—2 and file it with this form.

x

 

Signature of Debtor 2

Date
MM/ DD /YYYY

Ww

 

 

Official Form 122A-1

Case 19-GhbsGr7 BalemdrQt Ybur duikent Medi idme Page 49 of 52

page 2
Fill in this info-mation to identify your case:

Firs Name ” Middle é~

Debtor 2
(Spouse, if filing) first Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of

Case number
(If known)

 

 

C) Check if this is an amended filing

 

Official Form 122A—1 Supp
Statement of Exemption from Presumption of Abuse Under § 707(b)(2) 12/15

File this supplement together with Chapter 7 Statement of Your Current Monthly Income (Official Form 122A-1), if you believe that you are
exempted from a presumption of abuse. Be as complete and accurate as possible. If two married people are filing together, and any of the

exclusions in this statement applies to only one of you, the other person should complete a separate Form 122A-1 if you believe that this is
required by 11 U.S.C. § 707(b)(2)(C).

a Identify the Kind of Debts You Have

{. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an individual primarily for a

personal, family, or household purpose.” Make sure that your answer is consistent with the answer you gave at line 16 of the Voluntary Petition for
Individuals Filing for Bankruptcy (Official Form 101).

 

L} No. Go to Form 122A-1; on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3. Then
submit this supplement with the signed Form 122A-1.

CQ Yes. Go to Part 2.

} Part 2: | Determine Whether Military Service Provisions Apply to You

2. Are you a disabled veteran (as defined in 38 U.S.C. § 3741(1))?

No. Go to line 3.

Cl) Yes. Did you incur debts mostly while you were on active duty or while you were performing a homeland defense activity?
10 U.S.C. § 101(d)(1); 32 U.S.C. § 901(14).

LI No. Go to line 3.

L] Yes. Go to Form 122A-1: on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3.
Then submit this supplement with the signed Form 122A-1.

3. Are you or have you been a Reservist or member of the National Guard?
0. Complete Form 122A-1. Do not submit this supplement.
C) Yes. Were you cailed to active duty or did you perform a homeland defense activity? 10 U.S.C. § 104(d)(1); 32 U.S.C. § 901(1).
A No. Complete Form 122A-1. Do not submit this supplement.
C} Yes. i any one of the following categories that applies:

tt was bea to active duty after September 11, 2001, for at least If you checked one of the categories to the left, go to

90 days and remain on active duty. Form 122A-1. On the top of page 1 of Form 122A-1,
check box 3; The Means Test does not apply now, and
sign Part 3:-Then submit this supplement with the signed
Form 122A-1. You are not required to fill out the rest of
Official Form 122A-1 during the exclusion period. The

| was called to active duty after September 11, 2001, for at least
90 days and was released from active duty on
which is fewer than 540 days before | file this bankruptcy case.

lam performing a homeland defense activity for at least 90 days. exclusion period means the time you are on active duty

or are performing a homeland defense activity, and for
| performed a homeland defense activity for at least 90 days, 540 days afterward. 11 U.S.C. § 707(b)(2)(D){ii).
ending on , which is fewer than 540 days

If your exclusion period ends before your case.is closed,
you may have to file an amended forrn later:

before | file this bankruptcy case.

 

 

 

Official Form 122A-1Supp Cc ase ts" atem: men nto Lok Exprntion from Presumption THOSILO § BABE of 52

 

 
 

    

Debtor 1 Case number (if known)

 

 

  

  
 

  
  

Middle Name Last Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Official Form 122A-2 Case 19-31367-biM Bogan Lest Galeulations o Page 51 of 52

13. Vehicle ownership or lease expense: Using the IRS Local Standards, calculate the net ownership or lease expense
for each vehicle below. You may not claim the expense if you do not make any loan or lease payments on the vehicle.
In addition, you may not claim the expense for more than two vehicles.
Vehicle 1 Describe Vehicle 1:
13a. Ownership or leasing costs using IRS Local Standard. ......c.ccccccccccccessesessesseessesseevieseeee $
13b. Average monthly payment for all debts secured by Vehicle 1.
Do not include costs for leased vehicles.
To calculate the average monthly payment here and on line 13e, add all
amounts that are contractually due to each secured creditor in the 60 months
after you filed for bankruptcy. Then divide by 60.
Name of each creditor for Vehicle1 Average monthly
payment
$
+¢$
Copy Repeat this
Total average monthly payment $ —§ amount on
here> To tine 330.
. : Copy net
13c. Net Vehicle 1 ownership or lease expense Vehicle 1
Subtract line 13b from line 13a. If this amount is less than $0, enter $0. 00.0.0. $s expense
here..... > $
Vehicle 2 Describe Vehicle 2:
13d. Ownership or leasing costs using IRS Local Standard. .....0.00000ccccccccceccessessseeeseeserseees $
13e. Average monthly payment for all debts secured by Vehicle 2.
Do not include costs for leased vehicles.
Name of each creditor for Vehicle 2 Average monthly
payment
$
+ $
Copy Repeat this
Total average monthly payment $ here> 7 $ amount on
ere line 33c.
: . Copy net
13f. Net Vehicle 2 ownership or lease expense Vehicle 2
Subtract line 13e from 13d. If this amount is less than $0, enter $0... cece $s expense
here... > $
14. Public transportation expense: If you claimed 0 vehicles in line 11, using the IRS Local Standards, fill in the
Public Transportation expense allowance regardless of whether you use public transportation. $
15. Additional public transportation expense: If you claimed 1 or more vehicles in line 11 and if you claim that you may also
deduct a public transportation expense, you may fill in what you believe is the appropriate expense, but you may not claim
more than the IRS Local Standard for Public Transportation. $
page 4

 
   
  

Fill in this information to identify your case:

 
  

Debtor 1

 

   

First Name Middle Name Last Name

     
     
 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

   
     
 

 

District of

 

United States Bankruptcy Court for the:

 
 

Case number
(If known)

 

  
  

C) Check if this is an
amended filing

 

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 42/15

 

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

| Sign Below

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

No

UC) Yes. Name of person . Attach Bankruptcy Petition Preparer’s Notice, Declaration, and

Signature (Official Form 119).

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

war f ‘Le An x

Sif§nature of Debtor 1 Signature of Debtor 2

  

 

Date Date
MM/ DD / YYYY MM/ DD / YYYY

 

Official Form 106Dec Case 19-31367-SAr oe anndiyaual Reig Schagultie 52 of 52

 
